DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an abstract idea, specifically tracking a user and authorizing a user for the transmit system.  These ideas fall in the groupings of mental processes, and methods of organizing human activity/ commercial interactions (fundamental economic principles) such as authorizing usage based on a pass.  These limitations as drafted is a processor that under its broadest reasonable interpretation covers performance in the mind, but for the recitation of generic computer components (server of claim 1).  The server is a generic computer component performing generic computing steps.  That is, nothing in the claims precludes the steps from practically being performed in the mind.  The nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping, for example. Limitations reciting providing, obtaining, correlating, determining, comparing, verifying, updating, verifying, authorizing, are all mental steps.  Receiving a pass from a user is routine data gathering at a high level of generality.   Further, the steps of receiving, 

Additional Remarks
The Examiner suggests in the independent claims, positively reciting a video camera tracking system that captures visual cues, candidate locations, and candidate identifiers (as specified in the claims), and that the positioning system is RF based and receives information via its antenna from the mobile device via an antenna (as specified in the claims) in an attempt to positively recite structure.  Additionally, the Examiner suggests clarifying how the correlation is determined (specific algorithm/ math step) and how it is in order to identify the user at a gate.  Finally, the Examiner suggest clarifying that the authorization causes the gate to open and the pass information to be updated, because limitations such as “to allow usage” are intended use limitations that don’t require a structure or actually require usage to occur.  Such changes would help provide more of a practical application. Further, the Examiner notes it is unclear how 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US 201802111188) teaches hand free validation for transit stations that uses wireless and camera monitoring, and (US 20170061715) teaches vision based fare collection using a camera and RFID/ radio.  The Examiner suggest reviewing such references prior to amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.